UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-6933



In Re: EDDIE THOMAS JACKSON,

                                                        Petitioner.



         On Petition for Writ of Mandamus.   (CR-00-607)


Submitted:   July 8, 2002                  Decided:   July 18, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eddie Thomas Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Eddie   Thomas   Jackson   filed   this   petition   for   a   writ   of

mandamus seeking to compel the district court to consider his post-

judgment motion to dismiss the indictment filed June 19, 2002.

Mandamus is a drastic remedy only to be used in extraordinary

circumstances.     In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).

Mandamus relief is available only when the petitioner has a clear

and indisputable right to the relief sought and there are no other

adequate means for obtaining the requested relief.            Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980); Beard, 811 F.2d at

826.    Jackson has failed to make the requisite showing for such

extraordinary relief. Our review of the district court docket sheet

discloses that there has been no undue delay in Jackson’s motion.

       We grant Jackson’s motion to proceed in forma pauperis.               We

deny Jackson’s petition for mandamus relief. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            PETITION DENIED




                                      2